WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following agreement and stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff herein and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialed BS by Examiner B. Struminski on the invoices covered by the appeals herein, consists of Sodium Perborate, exported from West Germany, which was appraised on the basis of foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938.
2. It is claimed that there is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in section 402(d) of the Tariff Act of 1930, as amended, supra.
3. The merchandise and issues are the same in all material respects as the merchandise and issues in Unites States v. Philipp Brothers Chemicals, Inc., A.R.D. 134 (decided June 13, 1961), wherein it was 'held that no foreign value as defined in section 402(e), supra, existed for such or similar merchandise, and that the proper basis of appraisement was export value, as defined in section 402(d), supra.
4. The record in United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, be incorporated in the record herein.
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quan*403tities and in the ordinary course of trade, for exportation to the United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was the price listed below for the period indicated:
Date of exportation Price per 100 lbs.
January 1, 1957, through October 13, 1958 $13.60, less ocean freight and insurance
October 14,1958, through July 22, 1959 $12.30, less ocean freight and insurance
July 23, 1959, through August 30, 1960 $11.20, less ocean freight and insurance
6. These appeals may be submitted on this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1980, to be the proper basis for the determination of the value of the merchandise herein involved and that such value for the periods of exportation indicated below was as follows:
Date of exportation Price per 100 lbs.
January 1, 1957, through October 13, 1958 $13.60, less ocean freight and insurance
October 14,1958, through July 22, 1959 $12.30, less ocean freight and insurance
$11.20, less ocean freight and insurance July 23,1959, through August 30, 1960
Judgment will be rendered accordingly.